 

EMPLOYMENT AGREEMENT

 

The EMPLOYMENT AGREEMENT (the "Agreement”) is made and entered into as of
January 1, 2012 by and between Ubiquity Broadcasting Corporation, located at
9801 Research Drive, Irvine, CA a Delaware corporation (the “Corporation"), and
Bryan D. Harpole, an individual, whose address is
[***************************](“Employee").

 

ARTICLE 1

TERM OF EMPLOYMENT

 

1.Employment and Locale.

 

A.           Employment. The Employee shall be an employee of the Company
whereby the employment relationship contemplated in this Agreement is “At Will”.

 

B.           Effective Date; Term. The effective date of this Agreement (the
“Effective Date") shall be January 1,2012.

 

C.           Employment Location. The Employee hereby accepts such employment
upon the terms and conditions set forth herein. As used herein, the word "term"
refers to the entire period of employment of the Employee by the Company
hereunder. During the term, Employee shall work from the offices of the company
located in Irvine, CA during normal work hours established by the company's
management to be 9:00am to 5:00pm Monday through Friday unless otherwise
directed by management.

 

D.           Representation and Warranties. Employee represents that he has and
maintains all necessary skills, education, degrees, credentials, licenses,
certifications and ratings to perform all duties contemplated by this Agreement.
The Employee hereby represents and warrants to Company that he (i) is not
subject to any solicitation or non-competition agreement affecting his
employment with the Company, (ii) is not subject to any confidentiality or
nonuse/nondisclosure agreement or duties affecting his employment with the
Company, (iii) Employee’s Employment with the company is exclusive to the
company and he is not employee or otherwise performing services for others in
any capacity whatsoever, (iv) Statements contained in his résumé (attached as
exhibit “A” and made a part hereof) are true and correct.

 

 

 

 

ARTICLE 2

DUTIES OF THE EMPLOYEE

 

2.1 Duties and Responsibilities. Employee shall be employed by the Corporation
as General Studio Manager with the responsibilities and authority customarily
performed by such position and as may from time to time be assigned to the
Employee by the management of the Corporation. Employee shall report directly to
the Company’s CFO. A. During the term, Employee shall have the title of General
Studio Manager and perform the services customarily rendered by a studio
executive in the entertainment industry in connection with the creation of
motion pictures, television programming, commercials, web original content,
trailers, and treatments for distribution on multiple platforms. Employee will
evaluate financing and distribution opportunities including appropriate staffing
and other matters as requested by UBC. In such capacity, shall perform such
duties consistent therewith as are customary in the industry and as may be
designated or altered from time to time by the Company's President. Employee
shall not have the right to obligate or bind the company in any manner
whatsoever or enter into any in any agreements on behalf of the Company
whatsoever. Employee shall report directly to the Company President, however
shall take direction from other Senior staff members who in their capacity shall
interface with Employee in the performance of the duties and responsibilities
described herein. Employees Employment with the company is specifically
conditioned upon the performance and reliance of the performance by Employee of
the duties and responsibilities described herein. The duties and
responsibilities of the Employee include, but are not limited to:

 

1.  Establish, and promote the Studio products and services of the Company, to
ensure the company’s continuing success and growth.

 

2.   Access and Develop strategy and roadmaps for the development of revenue
generating projects associated with studio projects for hire, studio and
equipment rentals, television programming, live programming, commercials, web
original content, motion pictures partnership(s) and distribution opportunities
on behalf of and for the benefit of the Company.

 

3.  Develop and execute a studio strategy to include sales, promotions, studio
properly management to include studio equipment and intellectual property.
Achieve sales objectives.

 

4.  Maintain Relationships on behalf of the Company with Studios, Production
Companies, Distribution houses, studio contract personnel both foreign and
domestic, agents, agencies entertainment industry insiders, entertainment
industry Vendors, Contractors and for the purpose of building out the Company's
products at the direction of the Company's Management.

 

5.  Prepare and present client side presentations for the Studios at the request
of management.

 

5.  Prepare and provide budget projections for proposed services. Assist the
company in evaluating and securing production staff on an as needed basis.

 

6.  Establish and maintain Strong relationships with industry peers and major
entertainment corporate players necessary for ensuring the advancement of the
company’s current and planned products and services and the Company's continued
growth.

 

7.  Develop, Execute, Deploy Strategies to Monetize the Company’s Studio
Products and Services at the direction of the company's management.

 

 

 

 

8.  Execute the strategic end tactical operational and strategic studio growth
plans of the Company at the direction of the Company President, with particular
emphasis on continued expansion into new products and markets to increase
revenue and market share of the company.

 

9.  Exemplify and foster achievement-oriented culture based on continuous
learning principles where employees and contractors are motivated and rewarded
for both individual and team contributions.

 

10.  Provide all necessary weekly, monthly, quartile Reports of activities taken
on behalf of the company or any such necessary reports as defined and requested
by The Company’s management at its sole discretion

 

11. Represent the company at business and corporate functions.

 

12.  Travel from time to time at the request of the Company's management.

 

13.  Any other duties as requested by Management

 

2.2 Employee Bound by Rules/Policiunawedof the Corporation. Employee agrees to
be bound by and abide by the policies of the Corporation effective during
Employee's employment with the Corporation.

 

2.3  Employee Dress and Notification of Public Environment. Employee is informed
that appropriate work casual dress is expected, and that the premises are a
smoke free environment, no smoking area is provided. Employee will be expected
to keep the provided work area neat, and clean at all times. Eating is not
allowed at Employees desk or any other location and is only allowed in the
office’s kitchen. Employee further understands that certain computer, mobile and
other equipment will be provided to Employee for the performance of his duties,
as such use of the internet, and e-mail is scrutinized and may be copied and
reviewed by the company’s technology personnel and therefore should be
considered publicly accessible. Employee further understands that any personnel
use of the internet and e-mail is prohibited, additionally anything stored of
personal nature on the company's equipment is the property of the company and
company has no obligation to retain it, keep it private or return it upon
termination of this agreement. Employee is further informed that the company
utilizes 24/365 security surveillance cameras on the exterior and within the
facility, as such the Employee understands that his image and activities and
conversations might be captured by the surveillance cameras and reviewed by
management or other personnel.

 

2.4 Company E-Mail and Business Cards: Employee understands that a company
approved e-mail address is issued to employee and is to be used for all
communication between himself, customers, business prospects, fellow employees,
vendors and contractors of the company, and all other business purposes relating
to employees employment with the company. The company has provided employee with
authorized business cards and corporate letterhead which shall be use at all
times in communicating with outsiders on behalf of the company.

 

 

 

 

2.5  Work Performed Outside of the Corporate Office. Employee shall at all-times
take appropriate steps to insure that any work containing confidential
information performed outside of the corporate office is kept in a secure area
and are not accessible to outsiders.

 

ARTICLE 3

COMPENSATION OF THE EMPLOYEE

 

3.1 Compensation. As compensation for services rendered under the Agreement
during Employee's employment, Employee shall receive an annualized salary of
$150,000, payable in accordance with the Corporation's regular payroll
practices. Salary for a portion of any period will be prorated, and Employee's
salary, including bonuses, if any, shall be subject to deduction of all required
federal and state income, social security, unemployment, and other similar
taxes.

 

A.  Employee shall receive a Commission equal to 3% (THREE PERCENT) of the gross
sales of studio production services, equipment and studio rentals and all
relates services providing that Employee himself procured the sale on behalf of
the company.

 

B.  Employee shall be entitled to a bonus that is equal to 5% (FIVE Percent) of
the capital contributions received by the company from sources established by
and referred by Employee directly. The Company reserves the right at its sole
discretion to accept or reject a proposed capital investment

 

3.2  Vacation, Sick Time and other Benefits. The Employee shall be entitled to a
total of 14 days per year of paid vacation that may be taken at the first year
anniversary of this agreement. Additionally employee shall receive a total of 6
personal/sick days during the first year and each subsequent year of employment.
Personal days may not be taken concurrently or in the same month and may only be
taken after the first 90 days of employment. Should employee miss three
contiguous days of work, a doctors release will be required in order to return
to work. Any unused portion of vacation and/or sick days will not accrue to the
next year and will be lost if the days are not used. Any days taken in excess of
the allowed days will be charge back to employee. Vacation shall be taken at
times determined by Employee and acceptable to the President of the Company, and
which does not unreasonably interfere with the performance of his Employee’s
duties hereunder. Attendance at trade shows, educational seminars, personal time
off, will not be charged to Employee's vacation.

 

 

 

 

 

3.3 Business Expenses. The Company will pay or reimburse Employee for such
reasonable business, travel and entertainment expenses as may be incurred by him
from time to time during the term in the performance of his duties hereunder,
provided such expenses are deductible from the Company's income under applicable
provisions of the Internal Revenue Code and are consistent with such reasonable
policies regarding expense reimbursement established by Company. All expenses
for airfare, hotel and rental car shall be paid in advance when possible by the
Company. A meals per diem rate of $55.00 shall apply (company approved
entertainment expense excepted). Should Employee advance any of his own money in
the performance of his duties he shall be reimbursed. Such reimbursement will be
made upon the presentation by Employee of an itemized account of such
expenditures, setting forth the date, the purpose for which incurred (including
contact company, name, title, telephone number, e-mail, address, explanation of
business purpose, receipts, and the amounts thereof, together with such receipts
showing payment as may be required by the Company’s established policies.

 

3.4  Stock Options: As further compensation for services performed under and
during this agreement, the Employee shall receive an annual bonus commencing
with the 2012 fiscal year in common stock options in the amount of 75,000 shares
(SEVENTY FIVE THOUSAND SHARES). The options of common stock shall be at the
current common stock price of $4.00 (FOUR DOLLARS PER SHARE). The options arc
contingent upon Employee completing one full year of employment with the
company. The shares may be optioned at any time after the first full year of
employment with no restrictions at the sole discretion of employee and are
subject to the terms and conditions of the Company's stock option plan.

 

3.5 Benefits. At this time the company offers both a PPO and HMO medical
insurance at a maximum premium benefit in the amount of $1,000.00 per month,
overages will be a the sole expense of the Employee deducted for Employees
wages. Company does not allow Employee to receive money in exchange of waiving
insurance under this paragraph D. Employee shall also be entitled to participate
in all Company employee benefit programs, whether now existing or hereafter
established. This section is subject to the right of Company to amend and modify
such benefit programs as to all Company employees in Company’s sole and absolute
discretion.

 

3.6  Company Mobile Phone. During the term of the Agreement, the Employee will
have the full and exclusive use of a mobile phone for personal and business
purposes. The mobile phone and plan associated with the mobile phone shall be of
employees choosing at his/her sole discretion. All costs will be billed to the
company directly and Employee acknowledges any personal use (not prohibited
under this agreement) of the mobile phone may/will be scrutinized by Company
personnel. Should employee utilize his own personal telephone for business
purposes, a full detailed bill from the service provider along with expense
statement showing the identity of the person called and the nature of the call
along with proof of payment must be submitted to receive reimbursement for said
costs.

 

3.7  Computer and other Company Owned Equipment. During the term of this
Agreement, the Employee will have full and exclusive use of computer and other
equipment.

 

 

 

 

Employee understands that a back-up copy of the contents of the computer and
other equipment shall be made by the 30th day of each month by authorized
Company personnel. Employee acknowledges any personal use (not prohibited under
this agreement) of the mobile phone may/will be scrutinized by Company personnel
in connection with 2.3 of this agreement. Removing company property form the
Company premise without proper written authorization is strictly prohibited. In
appropriate or illegal use of any company equipment no matter the location or
time of use is strictly prohibited and may result in immediate termination.

 

3.8 Holiday Pay. Employee shall have the following federal holidays off. Said
holidays will be paid holidays, (New Year’s Day, Martin Luther King Jr. Day,
President, Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day. and Christmas Day.)

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

4.1  Termination by Employee. Employee may terminate his employment hereunder
with or without cause by giving not less than thirty (30) days written notice to
the Company. In the event of such termination by Employee, except as otherwise
set forth in this Agreement, all compensation and other benefits which have
accrued and vested in Employee hereunder, to the extent unpaid or undelivered,
shall be paid or delivered to Employee; but except as provided in this Section
4, there shall be no further compensation due Employee from the Company and no
further compensation or benefits shall accrue or vest after the date such
termination becomes effective. Upon notice of such termination. Company may
change Employees duties and modify duties and responsibilities.

 

ARTICLE 5

TERMINATION BY THE COMPANY

 

5.1 Subject to Section 6, the employment of Employee by the Company may be
terminated by the Company as provided in this Section 5, but not otherwise:

 

A.           Without Cause. Employee's Employment is "At Will”. The Company may
terminate Employee's employment at any time with not notice and with or without
cause, for any reason whatsoever, or for no reason at all, with no further
obligation for payment of wages, bonuses or other remuneration except payment of
the compensation earned and owed up to the date of termination. Employee herein
acknowledges that he fully understands the "At Will" status of the employment.

 

B.           Termination Upon Death. Employee's employment with the Company
shall terminate automatically upon Employee's death.

 

C.           Employee Conduct Employee’s understands the following conduct is
strictly prohibited.

 

 

 

 

D.  The use during the term of this Agreement by Employee of illegal drugs or
other illegal substances;

 

E.  Any alcoholic or illegal substance intoxication during working hours to
include while business functions on behalf of the Company.

 

F.  Any other willful, reckless, profane or grossly negligent conduct,
unprofessional conduct, offensive hand gestures, ethnic slurs directed at any
Employee, Officer or Director, abusive conduct, bickering, verbally badgering
other employees, or verbal threats against other employees, physical assault
against other employees by Employee that constitutes good cause for termination
of employment under California law, including, without limitation, embezzlement,
sexual harassment and discrimination.

 

G.  Misuse or personal use, personal business use of the company’s offices,
internet, computers, mobile equipment and other equipment.

 

H.  Removing Company property from Company premises without proper
authorization.

 

I.   Failure to take necessary steps to protect the company’s confidential and
propriety information, plans, designs, ideas, etc.

 

J.  Soliciting the Company's vendors staff, or contractors, prospective clients,
licensees, partners, or affiliates for employee’s own personal benefit or
personal business objectives or on behalf of any third party.

 

K.  Insubordination, willful refusal to take direction from the Company's
management.

 

L. Falsifying information; willfully providing false information either written
or oral concerning the status of work, status of performance, company’s
products, and work in process, sales, financial documents, and statements about
co-workers etc, to management.

 

M.  Making disparaging remarks about the Company, its Employees, Officers or
Directors either orally or in writing.

 

N.  Taking unauthorized pictures, videos or recordings of conversations of any
Employees, Officers, or Directors. Partners, Clients, Vendors, Contractors of
the Company.

 

5.2  Disability. The Company may terminate this Agreement upon written notice to
Employee by reason of Employee's Disability, For the purpose of this Agreement.
"Disability" shall be defined as inability by Employee, due to illness (other
than use/abuse of illegal narcotics, alcohol or other intoxicating substances),
accident, mental deficiency or similar incapacity, to render his regular duties
for the Company required pursuant to this Agreement for a total of any sixty
(60) days in any twelve (12) month period.

 

 

 

 

5.3  Sale of Business. In the event Company sells substantially all of its
assets or if majority ownership of the equity interests in Company are conveyed,
the Company will make its bests efforts to require any successor (whether direct
or indirect, by purchase, assignment, merger, consolidation or otherwise) to all
or a substantial portion of the business and/or assets of the Company in any
consensual transaction to expressly assume this Agreement and to agree to
perform hereunder in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place. There can be
no guarantee that the Company would be successful in negotiating said agreement.

 

ARTICLE 6

 

EFFECT OF TERMINATION OF EMPLOYMENT

 

6.1 Notwithstanding anything in this Agreement to the contrary.

 

A.         In the event that this Agreement is terminated, the Company shall pay
Employee upon termination the sum of (i) his accrued and unpaid Base Salary as
described in Paragraph 3.A hereof; plus (ii) any unpaid portion of the salary,
all outstanding expense reimbursements, (iii) any accrued and unpaid Vacation as
may be required by law.

 

B.         Delivery of Property. Upon termination of Employee's employment with
the Company, Employee shall deliver to the Company all equipment of any kind or
nature, books, records, lists of customers and other property and Confidential
Information belonging to the Company or developed in connection with the
business of the Company and all copies thereof in his possession or under his
control. Final compensation to employee shall be specifically conditioned upon
this paragraph C.

 

C.           In the event that this Agreement terminates due to the death of
Employee, his accrued and unpaid Base Salary as described in Paragraph 3.

 

D.           in the event that the Company exercises its right to terminate
Employee's employment due to Employee’s disability pursuant to Section 5.D, the
Company shall pay Employee accrued and unpaid Base Salary as described in
Paragraph 3.

 

(a)          The Agreement shall terminate upon the death of Employee.

 

ARTICLE 7

 

NON-DISCLOSURE, INVENTION AND COPYRIGHT ASSIGNMENT AGREEMENT

 

Employee’s employment is subject to the requirement that Employee sign observe
and agree to be bound, both during and after Employee's employment, by the
provisions of the Company’s Non-Disclosure and Invention and Copyright
Assignment Agreement, a copy of which is attached hereto as Addendum A.
Employee’s execution of the Non-Disclosure and Invention and Copyright
Assignment Agreement is an express condition precedent to the Company’s
obligations under this Agreement. Employee further agrees to execute, deliver
and perform, during Employee’s employment with the Company and thereafter, any
other reasonable confidentiality and non-disclosure agreements concerning the
Company and any of its affiliates and its business and products, which the
Company promulgates for other key employees.

 

 

 

 

 

7.1           Non-solicitation by Employee. It is understood that Employee will
gain knowledge and make contacts with the Company’s customers and clients
(sometimes collectively referred to in this Agreement as the “Clients” and
individually as a "Client”) and prospective clients of the Company in the course
of his employment that would provide Employee with an unfair competitive
advantage over the Company, as compared to a normally competitive situation, in
the event Employee should seek to solicit business from any Client or
prospective client. In recognition of this understanding. Employee agrees that,
upon termination of Employee's employment with the Company. he will not engage
in unfair competition, as defined below, against the Company. For the purposes
of this Agreement, the term “Unfair Competitions” shall be construed to include
without limitation the following specific prohibitions:

 

(a)          During Employee’s employment with the Company and for a period of
three (3) years following the termination of Employee's employment with the
Company, Employee shall not interfere or attempt to interfere in any way with
any existing relationships of the Company with any client with whom the Company
has participated in at least one project or placement within the two (2) years
prior to the termination of Employee’s employment, and shall not solicit, divert
or take away or attempt to solicit, divert or take away any business of the
Company that is either under contract or in negotiation at the time of the
termination of Employee's employment with the Company.

 

(b)          During Employee's employment with the Company and for a period of
two (2) years following the termination of Employee’s employment with the
Company, Employee shall not interfere or compete in any way with any Client
solicitation efforts of the Company already in progress at the time of the
termination of Employee's employment with the Company.

 

(c)          During Employee's employment with the Company and for a period of
three (3) years following the termination of Employee’s employment with the
Company, Employee shall not use, in a manner competitive with the business of
the Company, any of his relationships or business contacts developed during
Employee’s employment with the Company or prior to Employee’s employment with
the Company.

 

(d)          During Employee’s employment with the Company and for a period of
three (3) years following the termination of Employee's employment with the
Company, Employee shall not induce, solicit or influence or attempt to induce,
solicit or influence any person who is engaged as an employee or otherwise by
the Company, to terminate his or her employment or other engagement with the
Company.

 

(e)          During Employee’s employment with the Company and for a period of
three (1) year following the termination of Employee’s employment with the
Company, Employee shall not induce, solicit or influence or attempt to induce,
solicit or influence any person, contractor, vendor, service provider, partner,
licensee, affiliate, or investor, who is or was during the term of employees
Employment engaged by the Company, or affiliated with the Company to terminate
his or her, or their association or business with or other engagement with the
Company.

 

 

 

 

 

(f) Non Circumvent, Non-Compete: It is understood that Employee will gain
knowledge and make contacts with the Company's customers, make contacts to
secure additional customers and clients, investors, contractors, vendors,
licensees, service providers. During the term of Employee’s employment with the
Company and for a period of three (3) year(s) following the termination of
Employee’s employment with the Company, Employee shall not induce, solicit or
influence, circumvent or attempt to induce, solicit or influence or circumvent
any person, contractor, vendor, service provider, client, customer, partner,
licensee, affiliate or investor the Company has been or is currently in
discussions with or any relationships of the Company, for Employees' own
personal benefit, personal business benefit, nor on behalf of any third party.

 

(e) Employee agrees that, during the term of this agreement and upon termination
of employment and for three (3) years thereafter, employee shall not, in any
communications with the press or other media or any customer, client other
employees or contractors, investors or suppliers vendors of company, or any of
company affiliates, criticize, ridicule or make any statement which disparages
or is derogatory of company or its affiliates or any of their respective
directors or senior officers.

 

7.2      Remedies; Injunctive Relief. In the event of a breach or threatened
breach by Employee of this Article 5, Employee agrees that the Company, in
addition to and not in limitation of any other rights, remedies, or damages
available to the Company at law or in equity, shall be entitled to a preliminary
and a permanent injunction in order to prevent or restrain any such breach by
Employee or by Employee’s partners, agents, representatives, servants,
employers, employees, and/or any and all persons directly or indirectly acting
for or with Employee.

 

7.3      Cooperation. Employee agrees that, both during Employee’s employment
with the Company and afterward, he will sign all papers, give evidence and
testimony and perform all acts which, in the Company’s opinion, are necessary,
proper or expedient to carry out and fulfill the purposes and intents of this
Agreement.

 

ARTICLE 8

 

RESTRICTIVE COVENANT.

 

A.   Non Disclosure of Confidential Information. Employee acknowledges that any
disclosure of certain confidential and proprietary information and trade secrets
of substantial value to the Company or its customers (collectively the
"Confidential Information") may do great harm to the Company and agrees as
follows:

 

(1)      Confidential Information. As used in this Agreement, the term
"Confidential Information,’' without limitation, refers to and includes any and
all (i) matters of a technical nature, including Without limitation, trade
secrets, systems, software and hardware, features, specifications, techniques,
copyrighted matters, patented or patentable inventions, plans, methods,
drawings, data, tables, calculations, documents or other paperwork, computer
programs, narratives, flow charts, formulae and devices, and (ii) matters of a
business nature, including without limitation, business and marketing plans,
products, source code, dealings, arrangements, objectives, locations, customer
information customer lists, customer needs and formulations, plans for future
development, information about costs, profits, pricing policies, markets or
sales, and any other information of a similar nature not available to the
public. This Agreement covers the Confidential Information of the Company and
its customers.

 

 

 

 

(2)      Use of Confidential Information. Employee acknowledges that any
disclosure or use other than on behalf of the Company of the Confidential
Information may he wrongful and may cause irreparable injury to the Company and,
therefore, agrees that the Confidential Information will be used solely in
connection with the performance of Employee’s duties under this Agreement, will
not be used by Employee for commercial purposes, and will be kept confidential
by Employee. Without limiting the generality of the foregoing, Employee will not
utilize any Confidential Information in the rendering of services to any other
employer or person.

 

(3)      Exclusions. The term ''Confidential Information" does not include any
information which Employee can establish was at the time of disclosure a matter
of public record, which Employee can establish was known to him prior to the
date of this agreement, or is available to or known by the public (other than as
a result of a disclosure directly or indirectly by Employee, in violation of
this Agreement).

 

(4)      Reasonableness. In the event any court shall finally hold that any
provision of this Section 8 constitutes an unreasonable restriction against
Employee, the other provisions of this Section 8 shall not be rendered void, and
all of its provisions shall apply to such extent as such court may judicially
determine constitutes a reasonable restriction under the circumstances involved.

 

9.Miscellaneous.

 

A.      Succession. This Agreement shall inure to the benefit of and be binding
Upon the Company, its successors and assigns, and inure to the benefit of and be
binding upon Employee and his heirs and personal representatives. The Company
shall have the right to assign this Agreement and to delegate all rights, duties
and obligations hereunder, in whole or in part, to any subsidiary, successor or
parent company of the Company or to any other persons, firm or Company which
acquires either the Company or any subsidiary thereof, or a substantial part of
its or their assets, or into which the Company or any subsidiary may merge;
provided, however, that such assignment shall be accompanied by a full
assumption by the successor of all obligations to Employee hereunder, including
without limitation payment of all compensation and benefits provided for
hereunder. The Company agrees that no such succession shall result in any
diminution of Employee’s compensation or benefits hereunder. The obligations and
duties of Employee hereunder are personal and not assignable.

 

 

 

 

B.      California Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Stale of California applicable to contracts
made and wholly to be performed therein.

 

C.      Waiver. No failure or delay on the part of the company in exercising any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

 

D.      Survival. The provisions of sections 7 and 8 herein shall survive the
termination of the term of this Agreement and shall run to and inure to the
benefit of the Company, its successors and assigns

 

E.      Notices. All notices and demands among the parties shall be in writing
and shall be served (i) in person, (ii) by registered or certified mail, return
receipt requested, or express courier service if domestic delivery, (iii) by a
recognized international air express courier service if overseas delivery, (iv)
by telex, or (v) by fax. If notice or demand is served by certified or
registered mail, such notice or demand shall be deemed given and made five days
after the deposit thereof in the United States mail, postage prepaid, addressed
to the party to whom such notice or demand is to be given or made. If notice or
demand is served by a domestic express courier service, such notice or demand
shall be deemed given or made next business day following the receipt thereof by
such courier addressed to the party to whom such notice or demand is to be given
or made. If notice or demand is served by an international air express courier
service, such notice or demand shall be deemed given or made four (4) business
days following the receipt thereof by such courier addressed to the party to
whom such notice or demand is to be given or made. If notice or demand is served
personally, service shall be deemed effective upon actual physical delivery to
such person or refusal of such person to accept delivery. Employee shall at all
times and it shall be his sole responsibility give Company notice in writing if
his address for notice as defined in this paragraph D., has been changed or
modified. All notice and demands to the parties hereto shall, if mailed, be
addressed to the following addresses:

 

To the Company: 9801 Research Drive       Irvine, CA 92618     To Employee: 3230
Pinewood       Orange, CA 92685

 

 

 

  

E.      Entire Agreement. The parties acknowledge they have both had a hand in
the preparation of this agreement and have been afforded ample opportunity to
have this agreement reviewed by their respective Counsel or Advisors.  This
Agreement sets forth the entire understanding between the parties with respect
to the subject matter hereof, and there are no terms, conditions,
representations, warranties or covenants other than those contained herein. This
Agreement supersedes any previous agreements or understandings between the
parties with respect to the subject matter hereof, whether written or oral.

 

F.      Captions. The section captions inserted in this Agreement are for
convenience of reference and are not intended to be part of this Agreement.

 

G.      Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder or this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

H.      Amendment and Modification. No term or provision of this Agreement may
be amended, waived, released, discharged or modified in any respect except in
writing, signed by the parties hereto.

 

I.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

IN WITNESS WHEREOF, the Corporation and Employee have executed The Agreement as
of the date first written above.

 

“CORPORATION”

 

Ubiquity Broadcasting Corporation., a Delaware corporation

 

By:    

 

“EMPLOYEE”       /s/ Bryan Harpole   Bryan Harpole  

 

 

 

 

July 25, 2013

 

Amendment to the "Employment Agreement" by and between

 

Ubiquity Broadcasting Corporation and Bryan Harpole Dated January 1,2012

 

The following amendment shall be made effective as of August 1, 2013 to section
3. Compensation, paragraph 3,1 to that "Employment Agreement" by and between
Ubiquity Broad casting Corporation and Bryan Harpole dated January 1, 2012 which
currently reads:

 

ARTICLE 3

 

COMPENSATION OF THE EMPLOYEE

 

3.1      Compensation. As compensation for services rendered under the Agreement
during Employee's employment, Employee shall receive an annualized salary of
$150,000, payable in accordance with the Corporation's regular payroll
practices. Salary for a portion of any period will be prorated, and Employee's
salary, including bonuses, if any, shall be subject to deduction of all required
federal and state income, social security, unemployment and other similar taxes.

 

A.      Employee shall receive a commission equal lo 3% (THREE PERCENT) of the
gross sales of studio production services, equipment and studio rentals and all
relates services providing that Employee himself procured the sale on behalf of
the company.

 

B.      Employee shall be entitled to a success fee that is equal to 5% (FIVE
Percent) of the capital contributions received by the company from sources
established by and referred by Employee directly. The Company reserves the right
at its sole discretion to accept or reject a proposed capital Investment.

 

 

 

  

Which shall be amended as follows:

 

ARTICLE 3

COMPENSATION OF THE EMPLOYEE

 

3.1      Compensation. As compensation for services rendered under the Agreement
during Employee's employment, Employee shall receive an annualized salary of
$150,000, payable in accordance with the Corporation's regular payroll
practices. Salary for a portion of any period will be prorated, and Employee's
salary, including bonuses, if any, shall be subject to deduction of all required
federal and state income, social security, unemployment, and other similar
taxes.

 

A.      Employee shall receive a commission equal to 3% (THREE PERCENT) of the
adjusted gross revenue (Revenue minus costs related to the services provided)
derived from the approved sales of studio production services, equipment and
studio rentals and all related services providing that Employee himself procured
the sale on behalf of the company. The Company at its sole option reserves the
right to accept or reject any proposals presented by Employee in connection with
the above referenced studio services.

 

B.      Employee shall be entitled to a success fee that is equal to 5% (FlVE
Percent) of the capital contributions received by the company from sources
established by and referred by Employee directly. Employee acknowledges that he
is in no way employed for the purpose of securing capital contributions on
behalf of the Company. The Company reserves the right at its sole discretion to
accept or reject a proposed capital investment.

 

This sets forth the entire understanding between the parties with respect to the
subject matter hereof, and these are no terms, conditions, representations,
warranties or covenants other than those contained herein. This constitutes the
complete amendment to the above referenced agreement and supersedes any previous
agreements or understandings between the parties with respect to the subject
matter hereof, whether written or oral.

 

Agreed and Accepted this 25th day of July, 2013.

 

/s/ Bryan Harpole   /s/ Chris Carmichael Bryan Harpole   Chris Carmichael,
President  &  CEO

 

 

 